WN. ) GG WWOTMO)

L

Case 1:20-cr-10111-RWZ Document 2 Filed 01/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv.

Crim. No. 20-mj-2158-MBB

CHARLES LEIBER,

Defendant

GOVERNMENT'S MOTION TO SEAL

Ly The United States Attorney hereby respectfully moves the Court to seal the complaint,

MD

supporting affidavit, the arrest warrant, this motion and the Court’s order on this motion, and any
other paperwork related to this matter, until further order of this Court. As grounds for this motion,
the government states that public disclosure of these materials might jeopardize the ongoing
investigation of this case, as well as the government’s ability to arrest the defendant.

The United States Attorney further moves pursuant to General Order 06-05 that the United
States Attorney be provided copies of all sealed documents that the United States Attorney has

filed in the above-styled matter.

yO ote Le Pro

Respectfully submitted,

. Paro

 

Date: January 27, 2020

 
